Breese, J. Veiy many circumstances tending to show what the intention of parties was, in transactions in which they may have been engaged, are often proper for the cqnsideration of a jury. Intents must be inferred from facts and circumstances. The real object and design of parties, quite often, can be reached in no other way. In the absence of express proof of a contract, one may be implied from circumstances. Sometimes very slight circumstances will produce the desired effect upon the minds of a jury—at another time, such is the nature of the controversy, that they must be of a stronger character to induce the mind to yield the required assent. This case depends upon a few circumstances to which the jury have yielded. They may be said to be, not very strong, yet they cannot be said to be insufficient to sustain the verdict. The fact that the defendant sent for the plaintiff when he was at New Orleans, desiring him to come back to Chicago, and his remaining thereafter, in the employment of the defendant, as the chief manager of his business, is a weighty circumstance. There was abundant proof of the value of these services. The defense consisted mainly in the fact, that the plaintiff was the step-son of the defendant, and during all the time of these services, was living in the family of the defendant, as one of them, and supplied with clothes and other necessaries, and occasionally with small sums of money, by the defendant, and that, from their positions, no contract to render services, or to pay for them, could be implied. Had the defendant resisted the claim upon this naked proposi tion, it might have availed before the jury, but this was not done. The defendant, by his pleading, claiming a set-off for board, maintenance, education, etc., and for payments made, on account of wages, said in effect, to -the jury, that they were dealing on the footing of contract, and not of relationship. This court, in Miller v. Miller, 16 Ill. 248,- took this view in a similar case, and there held that the filing of such a plea, and setting up such a defense, was wholly inconsistent with the idea of the mere relation of parent and' child, and was a circumstance, together with the items composing it, for the consideration of the jury. The jury seem to have taken the defendant’s case upon his own showing of it, and we cannot say that they have violated any rule of law in so doing. Had the plaintiff been the son by nature, of the defendant, between whom there existed reciprocal obligations, both moral and legal, different inferences might be drawn from the same acts, when done by a party not in that relation, or under those obligations. There is not, and cannot be the same relation as between parent and child. On the death of a mother who has married, having a child by a former husband, the child becomes to the husband of his deceased mother, comparatively; a stranger. The relative duties of protection and obedience do not exist, and the same inferences will not be drawn from the same acts, if done by a child. We see no error in the ruling of the court, except it be, that the third and fourth instructions of the defendant should have been given, but if given, they could not have changed the verdict. The merits of the case were fully covered by the two instructions given by the court. Besides, this court will not reverse a judgment when substantial justice has been done, because the court refused proper instructions. Dishon v. Schorr, 19 Ill. 59, and cases there cited. The judgment of the court below is affirmed. Judgment affirmed.